                                            Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                      Case No. 19-CR-00111-LHK-2
Northern District of California
 United States District Court




                                  13                     Plaintiff,                        ORDER DENYING MOTION TO
                                                                                           DISMISS COUNTS 13 AND 14 OF THE
                                  14              v.                                       INDICTMENT; DENYING MOTION
                                                                                           FOR BILL OF PARTICULARS
                                  15        DANHONG “JEAN” CHEN and JIANYUN
                                            “TONY” YE,                                     Re: Dkt. No. 48
                                  16
                                                         Defendants.
                                  17

                                  18           On March 4, 2020, Defendant Jianyun “Tony” Ye (“Defendant Ye”) moved to dismiss
                                  19   Counts 13 and 14 of the Indictment for failure to state an offense. ECF No. 48 (“Mot.”).
                                  20   Defendant Ye also moves for a Bill of Particulars. Id. Having considered the submissions of the
                                  21   parties, the relevant law, and the record in this case, the Court DENIES Defendant Ye’s motion to
                                  22   dismiss Counts 13 and 14 of the Indictment, and the Court DENIES Defendant Ye’s motion for a
                                  23   Bill of Particulars.
                                  24   I.      BACKGROUND
                                  25           On March 7, 2019, a grand jury returned an indictment (“Indictment”) that charged
                                  26   Defendants Danhong “Jean” Chen and Jianyun “Tony” Ye with (1) ten counts of visa fraud under
                                  27
                                                                                       1
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                           Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 2 of 14




                                   1   18 U.S.C. § 1546(a); (2) one count of obstruction of justice under 18 U.S.C. § 1512(b)(3); (3) one

                                   2   count of obstruction of justice under 18 U.S.C. § 1505, and (4) one count of aggravated identity

                                   3   theft under 18 U.S.C. § 1028A(a)(1). ECF No. 27 (“Indictment”) at 6–10.

                                   4       A. Factual Background
                                   5          The Court takes the following facts from the Indictment, as required on a motion to

                                   6   dismiss an indictment for failure to state an offense. United States v. Boren, 278 F.3d 911, 914

                                   7   (9th Cir. 2002) (“On a motion to dismiss an indictment for failure to state an offense, the court

                                   8   must accept the truth of the allegations in the indictment in analyzing whether a cognizable

                                   9   offense has been charged.”).

                                  10          1. The EB-5 visa program

                                  11          The EB-5 visa program permits aliens to obtain a path to lawful permanent residency in the

                                  12   United States by investing $1,000,000 in a “new commercial enterprise” (“NCE”).1 Id. ¶¶ 10–11.
Northern District of California
 United States District Court




                                  13   The capital contribution must also create or preserve full-time positions for at least ten qualifying

                                  14   employees within two years of the date the investment is made. Id. ¶ 11. Further, the capital

                                  15   contribution must be invested directly in the entity responsible for creation of the employment. Id.

                                  16   ¶ 16. The EB-5 visa program is administered by the United States Citizenship and Immigration

                                  17   Services (“USCIS”). Id. ¶ 11.

                                  18          The first step to apply for an EB-5 visa is to submit an I-526 petition with USCIS. Id. ¶ 13.

                                  19   An I-526 petition must establish that an alien investor would more likely than not satisfy the

                                  20   requirements of the EB-5 program. Id. To make the required showing, alien investors typically

                                  21   provide USCIS with supporting materials, such as a business plan and budget. Id. ¶ 14. If USCIS

                                  22   approves an I-526 petition, then the alien investor receives conditional permanent residency for

                                  23   two years. Id. ¶ 15. After the two years elapse, the alien can file an I-829 petition to adjust the

                                  24   alien’s status. Id. If the I-829 petition demonstrates that the alien had indeed met the

                                  25

                                  26   1
                                         The minimum capital contribution need only be $500,000 if the investment is located in certain
                                  27   rural or high-unemployment areas. Id. ¶ 11.
                                                                                      2
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                          Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 3 of 14




                                   1   requirements for the EB-5 visa program, then the alien may receive unconditional permanent

                                   2   residency. Id.

                                   3          Entities known as “regional centers” promote EB-5 investments within designated

                                   4   geographic areas. Id. ¶ 12. In order to satisfy the requirements of the EB-5 visa program, an alien

                                   5   may invest in an NCE affiliated with a regional center. Id. To obtain regional center status, an

                                   6   entity must provide USCIS with information about the NCEs that would operate under the

                                   7   regional center, as well as the nature of the jobs that would be created as a result of the

                                   8   contemplated EB-5 investments. Id. This information could be provided to USCIS on documents

                                   9   known as I-924 and I-924A forms. Id.

                                  10          2. Defendants’ allegedly unlawful conduct

                                  11          Defendant Chen is a lawyer who served as the sole partner and principal of the Law

                                  12   Offices of Jean D. Chen. Id. ¶ 1. Defendant Ye, meanwhile, was employed as the office manager
Northern District of California
 United States District Court




                                  13   of the Law Offices of Jean D. Chen. Id. ¶ 2. The Government alleges that the Law Offices of

                                  14   Jean D. Chen was incorporated in California and the firm “held itself out as specializing in

                                  15   immigration law.” Id. ¶ 3. Defendants Chen and Ye were married at the time they undertook the

                                  16   allegedly unlawful conduct described in the Indictment. ECF No. 45 at 1.

                                  17          According to the Government, between December 2014 and December 2015, Defendants

                                  18   “commonly prepared and submitted, and caused to be submitted, I-526 applications on behalf of

                                  19   alien investors” that contained false and fraudulent information. Indictment ¶ 18. Specifically,

                                  20   Defendants submitted I-526 applications that contained the signature of an individual identified in

                                  21   the Indictment as “K.R.” Id. According to the Government, “K.R.’s purported signature in these

                                  22   applications, as [Defendants] knew, was forged and false.” Id.

                                  23          Moreover, the I-526 petitions submitted by Defendants described K.R. as the manager of

                                  24   an entity called Golden State Regional Center, LLC (“Golden State RC”). Id. In reality, however,

                                  25   the Government alleges that Defendants “knowingly controlled Golden State RC throughout at

                                  26   least 2014, 2015, and the first half of 2016.” Id. The Government also alleges that Defendants

                                  27
                                                                                          3
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                             Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 4 of 14




                                   1   submitted the I-924A form of Golden State RC with a false signature of K.R. Id. Defendant Ye

                                   2   asserts, and other documents produced in the instant case confirm, that K.R. is an individual

                                   3   named Kai Robinson. E.g., ECF No. 48 at 1.

                                   4            According to the Government, Defendants represented alien investors who invested funds

                                   5   in two NCEs managed by Golden State RC. Id. ¶¶ 7, 19. Defendants allegedly transferred funds

                                   6   that alien investors paid from bank accounts associated with the NCEs into a bank account

                                   7   controlled by Defendants. Id. ¶ 20. Defendants also allegedly transferred funds from bank

                                   8   accounts associated with the NCEs before alien investors’ I-526 petitions permitted such transfers.

                                   9   Id. ¶ 21. Since December 2014, approximately 105 clients of Defendants invested in the two

                                  10   NCEs managed by Golden State RC. Id. ¶ 22. Defendants’ clients made a total investment of

                                  11   approximately $52,500,000 in the two NCEs. Id.

                                  12            The Indictment also alleges that an individual identified as “K.C.” was a family friend and
Northern District of California
 United States District Court




                                  13   business associate of Defendants. Id. ¶ 4. The Indictment asserts that K.C. “was purported to be

                                  14   Director of U.S. Immigration Services of Beijing New Horizons Investment Consulting Co., Ltd. .

                                  15   . . , a China-based entity controlled, in part, by” Defendants. Id. According to the Government,

                                  16   Defendant Ye used K.C.’s identity and bank account without lawful authority to facilitate the

                                  17   commission of wire fraud and visa fraud. Id. ¶ 32. As the Court noted in a previous order, K.C. is

                                  18   an individual named Kuansheng Chen. ECF No. 53 at 4.

                                  19            3. The instant motion to dismiss and motion for Bill of Particulars

                                  20            On March 4, 2020, Defendant Ye filed the instant motion to dismiss Counts 13 and 14 of

                                  21   the Indictment under Federal Rule of Criminal Procedure 12(b)(3)(B)(v). ECF No. 48 (“Mot.”).

                                  22   Defendant Ye also moves for a Bill of Particulars under Federal Rule of Criminal Procedure 7(f).

                                  23   Id. On April 15, 2020, the Government opposed the motion, ECF No. 56 (“Opp’n”), and on April

                                  24   29, 2020, Defendant Ye filed a reply, ECF No. 58 (“Reply”).

                                  25   II.      LEGAL STANDARD
                                  26            Under Federal Rule of Criminal Procedure 12(b)(3)(B)(v), a defendant may move to

                                  27
                                                                                         4
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                          Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 5 of 14




                                   1   dismiss an indictment on the ground that the indictment “fail[s] to state an offense.” In

                                   2   considering a motion to dismiss an indictment, a court must accept the allegations in the

                                   3   indictment as true and “analyz[e] whether a cognizable offense has been charged.” Boren, 278

                                   4   F.3d at 914. “In ruling on a pre-trial motion to dismiss an indictment for failure to state an

                                   5   offense, the district court is bound by the four corners of the indictment.” Id. A motion to dismiss

                                   6   an indictment can be determined before trial “if it involves questions of law rather than fact.”

                                   7   United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.), cert. denied, 478 U.S.

                                   8   1007 (1986).

                                   9   III.      DISCUSSION
                                  10             In the instant motion to dismiss, Defendant Ye moves to dismiss Counts 13 and 14 of the

                                  11   Indictment. Mot. at 2–8. In the alternative, Defendant Ye seeks a bill of particulars in order “to

                                  12   adequately prepare for and defend himself at trial.” Id. at 8–12. The Court begins by analyzing
Northern District of California
 United States District Court




                                  13   Defendant Ye’s motion to dismiss Counts 13 and 14 for failure to state offenses. The Court then

                                  14   turns to Defendant Ye’s request for a bill of particulars.

                                  15          A. Motion to Dismiss Count 13 of the Indictment for Failure to State an Offense
                                  16             Count 13 charges Defendant Ye with the offense of aggravated identity theft, 18 U.S.C. §

                                  17   1028A. Indictment ¶¶ 29–30. According to Defendant Ye, Count 13 must be dismissed for failure

                                  18   to state an offense because “the government has failed to allege that the use of Kai Robinson’s

                                  19   signature and name in the I-526 applications and I-924A form were more than incidental to the

                                  20   alleged scheme relating to the visa applications.” Mot. at 4. The Government responds that the

                                  21   Indictment adequately charges each of the elements of aggravated identity theft and that, even if

                                  22   more were required, the Indictment meets the test that Defendant Ye proposes. Opp’n at 15. The

                                  23   Court agrees with the Government.

                                  24             As an initial matter, in ruling on a motion to dismiss an indictment for failure to state an

                                  25   offense, the Court may look only to “the four corners of the indictment.” United States v. Boren,

                                  26   278 F.3d 911, 914 (9th Cir. 2002). “The indictment either states an offense or it doesn’t.” Id.

                                  27
                                                                                            5
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                          Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 6 of 14




                                   1   Furthermore, the Ninth Circuit has repeatedly explained that “an indictment setting forth the

                                   2   elements of the offense is generally sufficient” to survive a motion to dismiss. United States v.

                                   3   Fernandez, 388 F.3d 1199, 1219 (9th Cir. 2004); see also United States v. Woodruff, 50 F.3d 673,

                                   4   676 (“In the Ninth Circuit, ‘the use of a ‘bare bones’ information—that is one employing the

                                   5   statutory language alone—is quite common and entirely permissible so long as the statute sets

                                   6   forth fully, directly and clearly all essential elements of the crime to be punished.’”). Here, the

                                   7   Indictment states each of the elements of aggravated identity theft. Indictment ¶¶ 29–30 (charging

                                   8   that Defendant Ye “did knowingly use, without lawful authority, the means of identification of

                                   9   another person, that is, the name and signature of K.R., during and in relation to a felony violation

                                  10   enumerated in 18 U.S.C. § 1028A(c)(5), that is, Visa Fraud, 18 U.S.C. § 1546(a)). The Indictment

                                  11   also outlines the conduct that purportedly constituted the aggravated identity theft. Indictment ¶

                                  12   18 (“[Defendant] YE commonly prepared and submitted, and caused to be submitted, I-526
Northern District of California
 United States District Court




                                  13   applications on behalf of alien investors that reflected K.R.’s purported signature on multiple

                                  14   pages of the application.”). No more is required here. See United States v. Yang, No. 16-CR-

                                  15   00334-LHK-1, 2019 WL 5684527, at *7 (N.D. Cal. Nov. 1, 2019) (“Counts Seven and Eight

                                  16   specifically alleges that . . . [the defendant] used these identities ‘during and in relation to’ mail

                                  17   fraud, as required by the statute. This is sufficient to survive a motion to dismiss Counts Seven

                                  18   and Eight for failure to state an offense.” (citation omitted)).

                                  19           Further, even if more were required, the Government meets the requirement Defendant Ye

                                  20   seeks to impose. Defendant Ye argues that the Count 13 must be dismissed because the

                                  21   Government fails to allege how “the inclusion of Robinson’s signature on the I-526 investor

                                  22   applications or the I-924A form were necessary to the applications or the form.” Mot. at 5. In

                                  23   support of this argument, Defendant Ye relies primarily on United States v. Michael, 882 F.3d 624

                                  24   (6th Cir. 2018).

                                  25           In Michael, the Sixth Circuit reversed a district court’s dismissal of an aggravated identity

                                  26   theft charge on the ground that the aggravated identity theft statute only covers “impersonation” of

                                  27
                                                                                           6
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                          Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 7 of 14




                                   1   a victim. 882 F.3d at 626–27. The Sixth Circuit rejected the narrow construction of the

                                   2   aggravated identity theft statute adopted by the district court. Id. Instead, the Michael court held

                                   3   that in order to determine whether a defendant committed aggravated identity theft, “the question

                                   4   is whether the defendant used the means of identification ‘during and in relation to’ the predicate

                                   5   felony.” Id. at 628 (quoting 18 U.S.C. § 1028A(a)(1)). Thus, the Michael court held that courts

                                   6   must look to whether the use of a victim’s identity “further[ed] or facilitate[d]” the predicate

                                   7   felony. Id. at 628

                                   8          Here, the predicate felony for the aggravated identity theft charge is visa fraud. In each of

                                   9   the ten counts of visa fraud charged by the Indictment, the Government lists the forged signatures

                                  10   of Robinson as a means of satisfying the “false statement” element of visa fraud. Thus, the

                                  11   Indictment clearly alleges that the use of Robinson’s identity was “more than incidental to the

                                  12   [predicate] fraud.” United States v. Gatwas 910 F.3d 362, 368 (8th Cir. 2018). Under Michael,
Northern District of California
 United States District Court




                                  13   the forged signatures therefore are charged as having “further[ed] and facilitate[d]” the predicate

                                  14   visa fraud because they satisfy an element of visa fraud. Michael, 882 F.3d at 628.

                                  15          Rather than focus on the role of Robinson’s identity in the predicate offense of visa fraud,

                                  16   Defendant Ye suggests that the Government must charge how Robinson’s forged signatures were

                                  17   “necessary to the [I-526] applications or the form[s],” and the importance of the Robinson’s

                                  18   forged signatures to the “alleged scheme” more broadly. Mot. at 5. However, the Michael court

                                  19   held that “the question is whether the defendant used the means of identification ‘during and in

                                  20   relation to’ the predicate felony.” Michael, 882 F.3d at 628 (quoting 18 U.S.C. § 1028A(a)(1))

                                  21   (emphasis added). Here, again, the predicate felony is visa fraud, and the Indictment charges that

                                  22   Robinson’s forged signatures satisfy the “false statement” element of visa fraud. Indictment ¶ 24.

                                  23          None of the other three cases that Defendant Ye cites—United States v. Berroa, 856 F.3d

                                  24   141 (1st Cir. 2017), United States v. Hong, 938 F.3d 1040 (9th Cir. 2018), and United States v.

                                  25   Gatwas, 910 F.3d 362 (8th Cir. 2018)—compels a different result. As an initial matter, all three of

                                  26   those cases involved challenges to the sufficiency of the evidence following trials under Federal

                                  27
                                                                                         7
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                          Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 8 of 14




                                   1   Rule of Criminal Procedure 29, not the legal sufficiency of charges in indictments. More

                                   2   importantly, none of the holdings of those cases alters the foregoing analysis. In Gatwas, the

                                   3   Eighth Circuit briefly discussed the “use” requirement and explained that “the use of another

                                   4   person’s means of identification must be more than incidental to the fraud.” 910 F.3d at 368. As

                                   5   discussed, the forged signatures of Robinson are alleged to satisfy the “false statement”

                                   6   requirement of visa fraud. They are therefore charged as being “more than incidental to the [visa]

                                   7   fraud” in the instant case. Id.

                                   8          Hong and Berroa are also distinguishable. In Hong, the Ninth Circuit concluded that the

                                   9   defendant did not “use” the means of identification of a victim because the defendant did not

                                  10   “attempt to pass him or herself off as another person or purport to take some other action on

                                  11   another person’s behalf.” Hong, 938 F.3d at 1051 (internal quotation marks omitted). The same

                                  12   is true for the First Circuit in Berroa. 856 F.3d at 156 (“[W]e read the term ‘use’ to require that
Northern District of California
 United States District Court




                                  13   the defendant attempt to pass him or herself off as another person or purport to take some other

                                  14   action on another person's behalf.”).

                                  15          Here, the Indictment charges that Defendant Ye submitted forged signatures of Robinson

                                  16   in I-526 applications submitted to USCIS. Indictment ¶ 18. The Ninth Circuit has held that the

                                  17   use of forged signatures may satisfy the “use” element of aggravated identity theft. See United

                                  18   States v. Gagarin, 950 F.3d 596, 604 (9th Cir. 2020) (holding that when defendant submitted

                                  19   forged signature in loan application, defendant “‘attempt[ed] to pass [herself] off’ as her cousin

                                  20   through forgery and impersonation”); United States v. Blixt, 548 F.3d 882, 886 (9th Cir. 2008)

                                  21   (holding “that forging another’s signature constitutes the use of that person’s name and thus

                                  22   qualifies as a ‘means of identification’ under 18 U.S.C. § 1028A”); see also United States v. Yang,

                                  23   No. 16-CR-00334-LHK, 2020 WL 2793936, at *17 (N.D. Cal. May 29, 2020) (“Notwithstanding

                                  24   all of the ways in which Defendants Yang and Wu fraudulently used Gonzalez’s identity,

                                  25   Defendants Yang and Wu never forged Gonzalez’s signature.”).

                                  26          For the foregoing reasons, the Court DENIES Defendant Ye’s motion to dismiss Count 13

                                  27
                                                                                         8
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                           Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 9 of 14




                                   1   of the Indictment. The Court now proceeds to consider Defendant Ye’s motion to dismiss Count

                                   2   14 of the Indictment.

                                   3       B. Motion to Dismiss Count 14 of the Indictment for Failure to State an Offense
                                   4          Count 14 charges Defendant Ye with the offense of identity theft, 18 U.S.C. § 1028(a)(7).

                                   5   Indictment ¶¶ 29–30. According to Defendant Ye, Count 14 must be dismissed for failure to state

                                   6   an offense because the Government fails “to adequately allege how Chen’s name and account

                                   7   number were used by Mr. Ye in connection with visa or wire fraud.”2 Mot. at 8. The Government

                                   8   responds that the Indictment charges the offense of identity theft in sufficient detail to survive a

                                   9   motion to dismiss. Opp’n at 16.

                                  10          Count 14 of the Indictment charges that “[o]n or about June 4, 2015,” Defendant Ye

                                  11   “knowingly possessed and used, without lawful authority, the means of identification of another

                                  12   person, namely, the name and account number xx6828 of K.C., with the intent to commit, to aid
Northern District of California
 United States District Court




                                  13   and abet the commission of, and in connection with the commission of, a violation of federal law,

                                  14   namely, Wire Fraud, a felony violation of Title 18, United States Code, Section 1343, and Visa

                                  15   Fraud, a felony violation of Title 18, United States Code, Section 1546(a), with said transfer,

                                  16   possession, and use affecting interstate and foreign commerce.” Indictment ¶ 32.

                                  17          Count 14 therefore generally tracks the statutory language of 18 U.S.C. § 1028(a)(7), with

                                  18   further details provided by the Government as to the particular means of identification and the

                                  19   predicate felonies charged against Defendant Ye. Id. “An indictment which tracks the words of

                                  20   the statute charging the offense is sufficient so long as the words unambiguously set forth all

                                  21   elements necessary to constitute the offense.” United States v. Fitzgerald, 882 F.2d 397, 399 (9th

                                  22   Cir. 1989) (internal quotation marks and citation omitted); see also United States v. Laney, 19-CR-

                                  23   00292-BLW, 2020 WL 423383, at *2 (D. Idaho Jan. 27, 2020) (denying motion to dismiss

                                  24

                                  25   2
                                        The Government also believed that Defendant Ye’s motion was based on the fact that wire fraud
                                  26   was also not separately charged against Defendant Ye. Opp’n at 17. However, in reply,
                                       Defendant Ye disclaims this argument. Reply at 7 (“That has never been the basis of the
                                  27   motion.”). Accordingly, the Court need not reach this argument.
                                                                                      9
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                         Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 10 of 14




                                   1   indictment because “[t]he language of the Indictment precisely tracks that of the statute and

                                   2   therefore sets forth ‘all elements necessary to constitute the offense.’” (quoting Fitzgerald, 882

                                   3   F.2d at 399)).

                                   4          Defendant Ye argues that the Government must further specify “how Chen’s name and

                                   5   account number were used by [Defendant] Ye in connection with visa or wire fraud.” Mot. at 8.

                                   6   However, an Indictment “need not specify the theories or evidence upon which the government

                                   7   will rely to prove” the charges in an indictment. United States v. Cochrane, 985 F.2d 1027, 1031

                                   8   (9th Cir. 1993) (citing United States v. Jenkins, 884 F.2d 433, 438–439 (9th Cir.1989)); see also

                                   9   United States v. Holmes, 18-CR-00258-EJD, 2020 WL 666563, at *6 (N.D. Cal. Feb. 11, 2020)

                                  10   (“[T]he Government need not allege in the indictment its case theory or the evidence underlying

                                  11   the charges.”). Instead, an indictment may withstand a motion to dismiss if it (1) “contains the

                                  12   elements of the offense charged and fairly informs a defendant of the charge against which he
Northern District of California
 United States District Court




                                  13   must defend” and (2) “enables him to plead an acquittal or conviction in bar of future prosecutions

                                  14   for the same offense.” United States v. Lazarenko, 564 F.3d 1026, 1033 (9th Cir. 2009) (internal

                                  15   quotation marks omitted).

                                  16          Here, the Indictment specifies the approximate date of the charged identity theft, the

                                  17   initials of the identity theft victim, the means of the victim’s identification allegedly used by

                                  18   Defendant Ye, as well as the two predicate felonies for the identity theft charge. Indictment ¶ 32.

                                  19   The Indictment also identifies Chen’s relationship with Defendant Ye, Chen’s role at a company

                                  20   associated with Defendant Ye, and the specific Charles Schwab account used by Defendant Ye in

                                  21   connection with the identity theft charge. Id. ¶¶ 4, 32.

                                  22          The Indictment’s factual detail with respect to Count 14 is far afield from situations in

                                  23   which courts have held an indictment to be defective for lack of adequate notice. For instance, in

                                  24   United States v. Cecil, 608 F.2d 1294 (9th Cir. 1979), the Ninth Circuit held that an indictment

                                  25   failed to provide a defendant with fair notice in light of the indictment’s “glaring lack of factual

                                  26   particularity.” Id. at 1296. In Cecil, the “rather barren” indictment charged only two counts of

                                  27
                                                                                         10
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                         Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 11 of 14




                                   1   conspiracy. Id. at 1295–96. However, the indictment only made “two specific allegations

                                   2   concerning the conspiracies.” Id. at 1296. Specifically, the indictment charged that (1) the

                                   3   conspiracies “occurred in Arizona, Mexico, and elsewhere”; and (2) “offer[ed] the names of some

                                   4   of the alleged co-conspirators.” Id. The indictment provided no further information and “fail[ed]

                                   5   to place the conspiracies within any time frame.” Id. at 1297; see also United States v. Curtis, 506

                                   6   F.2d 985, 989 (10th Cir. 1974) (dismissing indictment because “[f]or all the indictment shows the

                                   7   grand jury may have had a concept of the scheme essentially different from that relied upon by the

                                   8   government before the trial jury”). Accordingly, the Ninth Circuit granted the defendant’s motion

                                   9   to dismiss. Cecil, F.2d at 1297.

                                  10           In the instant case, in connection with Count 14, the Indictment provides the alleged time

                                  11   frame, the victim, the victim’s relationship to Defendant Ye, the means of identification allegedly

                                  12   used by Defendant Ye, as well as the particular Charles Schwab account associated with the
Northern District of California
 United States District Court




                                  13   identity theft. Indictment ¶¶ 4, 32. These details set the instant case apart from Cecil, Curtis, and

                                  14   the other cases in which courts have found indictments to be defective for lack of notice. See

                                  15   Holmes, 2020 WL 666563, at *6 (“Because Defendants know both the statutes they allegedly

                                  16   violated and the conduct underlying those alleged violations, the [superseding indictment] is

                                  17   particularized enough to provide fair notice . . . .”).

                                  18           Defendant Ye notes that Count 14 alleges wire fraud as a predicate felony but that “the

                                  19   indictment contains no other references to wire fraud.” Reply at 7. However, as discussed, the

                                  20   Indictment contains numerous details about the identity theft charge for which wire fraud serves as

                                  21   a predicate, including the alleged date of the offense and the particular Charles Schwab account

                                  22   number allegedly used in connection with the wire fraud. E.g., Opp’n at 7 (“Specifically, [the

                                  23   Indictment] alleges an improper use of K.C.’s identity on June 4, 2015.”). These details provide

                                  24   “adequate notice” to Defendant Ye of the nature of Count 14. Cecil, 608 F.2d at 1297. Defendant

                                  25   Ye also argues that “[t]he government had the opportunity to present a cognizable theory of

                                  26   liability in its opposition and explain how the factual allegations in the indictment support Count

                                  27
                                                                                           11
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                         Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 12 of 14




                                   1   14,” but failed to do so. Reply at 7. Again, the Government is not required to provide the theory

                                   2   of liability upon which the Government seeks to rely. Chochrane, 985 F.2d at 1031 (“An

                                   3   indictment must provide the essential facts necessary to apprise a defendant of the crime charged;

                                   4   it need not specify the theories or evidence upon which the government will rely to prove those

                                   5   facts.”).

                                   6           For the foregoing reasons, the Court DENIES Defendant Ye’s motion to dismiss Count 14

                                   7   of the Indictment. The Court now proceeds to consider Defendant Ye’s motion for a Bill of

                                   8   Particulars.

                                   9       C. Motion for Bill of Particulars
                                  10           Defendant Ye moves for a Bill of Particulars pursuant to Federal Rule of Criminal

                                  11   Procedure 7(f). Mot. at 8–12. Defendant Ye seeks further information about Counts 1–10, 13,

                                  12   and 14 of the Indictment. Id. The Government opposes the motion both because it is untimely
Northern District of California
 United States District Court




                                  13   and unnecessary in light of the information Defendant Ye possesses. Opp’n at 20–21.

                                  14           The Ninth Circuit has explained that a bill of particulars serves three functions: “to inform

                                  15   the defendant of the nature of the charge against him with sufficient precision to enable him to

                                  16   prepare for trial, to avoid or minimize the danger of surprise at the time of trial, and to enable him

                                  17   to plead his acquittal or conviction in bar of another prosecution for the same offense . . . .”

                                  18   United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979) (quotation marks omitted). Whether a

                                  19   bill of particulars is required is a matter within the discretion of a district court. Id. A sufficiently

                                  20   detailed indictment generally renders a bill of particulars unnecessary. Giese, 597 F.2d at 1180.

                                  21   “Full discovery also obviates the need for a bill of particulars.” Id.

                                  22           Here, in addition to pleading the statutory elements at issue for each of the foregoing

                                  23   counts, the Indictment contains approximately eight pages of detailed factual allegations relating

                                  24   to the counts charged, some of which was discussed above. Moreover, the criminal complaint that

                                  25   preceded the Indictment contains further detail about the alleged conduct. ECF No. 1 (“Compl.”).

                                  26   Defendant Ye also possesses a search warrant affidavit executed by an FBI agent in connection

                                  27
                                                                                          12
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                         Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 13 of 14




                                   1   with a search of several devices controlled by Robinson, which also contains a detailed description

                                   2   of Defendant Ye’s alleged conduct. ECF No. 56-1 (“Affidavit”). In addition, the Government has

                                   3   provided substantial discovery to Defendant Ye. See Opp’n at 2 (explaining that the

                                   4   Government’s initial production “contained more than 400,000 pages of discovery and an index.

                                   5   The United States has supplemented its discovery production at least twice more, producing

                                   6   approximately 150,000 more pages”).

                                   7          The foregoing materials contain significant information about the charges for which

                                   8   Defendant Ye requests a bill of particulars, including Count 14. Indeed, the criminal complaint

                                   9   and search warrant affidavit both describe Defendant Ye’s alleged use of Chen’s identity to

                                  10   transfer $3,000,000 from the Charles Schwab account described in Count 14, on June 4, 2015, the

                                  11   date charged in Count 14. Compl. ¶ 20(b); Affidavit ¶ 56(b). The criminal complaint alleges that

                                  12   the funds were used to purchase property for a job-creating enterprise allegedly used by Defendant
Northern District of California
 United States District Court




                                  13   Ye in connection with the EB-5 scheme. Compl. ¶ 20(b) (“These funds [i.e., the $3,000,000] were

                                  14   then used to purchase Lots 1-71 Kawana Meadows, Santa Rosa, CA 95407, a property that Ye was

                                  15   assisting to develop.”); ECF No. 56-2 (explaining that funds contributed by EB-5 investors would

                                  16   be “lent to Kawana Meadows Development Corporation” to satisfy capital-at-risk requirement).

                                  17          Defendant Ye’s request for additional specific information is better characterized as “a

                                  18   request for complete discovery of the Government’s evidence, which is not a purpose of the bill of

                                  19   particulars.” Giese, 597 F.3d at 1181. The Court concludes that Defendant Ye possesses sufficient

                                  20   information of the charges against him to adequately prepare a defense, avoid surprise at trial, and

                                  21   plead double jeopardy if subsequently prosecuted for the same offense. The Court therefore

                                  22   DENIES Defendant Ye’s motion for a Bill of Particulars.

                                  23   IV.    CONCLUSION
                                  24          For the foregoing reasons, the Court DENIES Defendant Ye’s motion to dismiss Counts 13

                                  25   and 14 of the Indictment, and the Court DENIES Defendant Ye’s motion for a Bill of Particulars.

                                  26   IT IS SO ORDERED.

                                  27
                                                                                        13
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
                                         Case 5:19-cr-00111-LHK Document 59 Filed 06/04/20 Page 14 of 14




                                   1

                                   2   Dated: June 4, 2020

                                   3                                           ______________________________________
                                                                               LUCY H. KOH
                                   4                                           United States District Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                               14
                                  28   Case No. 19-CR-00111-LHK-2
                                       ORDER DENYING MOTION TO DISMISS COUNTS 13 AND 14 OF THE INDICTMENT; DENYING MOTION
                                       FOR BILL OF PARTICULARS
